Citation Nr: 0712183	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-28 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for nerve damage to the 
right hand, secondary to service-connected shell fragment 
wound to the right arm and forearm.  

2.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for shell fragment wound to the right arm 
and forearm, involving Muscle Groups V and VI.  

3.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for shell fragment wound to the right 
buttock, involving Muscle Group XVII.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for shell fragment wound, involving right 
Muscle Group VII.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Raymond L. Cannon, Attorney at 
Law

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the RO 
which denied the benefits currently on appeal.  In August 
2005, a hearing was held at the RO before the undersigned 
member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

At the personal hearing in August 2005, the veteran testified 
that his shell fragment wound (SFW) disabilities of the right 
arm and forearm and right buttock have worsened 
significantly, particularly over the last couple of years, 
and that he was forced to retire from the U.S. Postal Service 
in 2002, in part, because of the service-connected 
disabilities.  He also testified that he has had chronic 
neurological problems in his right arm and hand for many 
years which he believes are related to the shell fragment 
wound to the right upper extremity.  The veteran reported 
that he has pain and numbness in his right arm which radiates 
down into his fingers, and that he has weakness in his right 
hand.  

The evidentiary record includes diagnoses of right carpal 
tunnel and cubital tunnel syndromes and an opinion from a 
private physician to the effect that the veteran's ulnar 
nerve entrapment at the right elbow was "probably in the 
scar."  (See Dr. D. Dare March 2004 statement.)  However, 
when examined by VA in August 2002, the VA physician 
indicated that the distribution of the veteran's sensory 
complaints were not within the area of the injury to the 
right elbow and were more consistent with nerve root 
involvement at the neck and brachial plexus area than at the 
right forearm.  

The Board notes that the most recent VA examination was 
conducted nearly five years ago and the veteran has more 
recently stated that his service-connected disabilities have 
worsened.  Furthermore, the reported findings were somewhat 
limited and did not include any information concerning the 
degree of functional impairment of the right upper extremity 
under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
A determination of the extent of functional loss is central 
to proper application of the rating criteria and requires a 
thorough examination.  38 C.F.R. § 4.40 states, in part, that 
it is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
Board finds that further development of the record is 
necessary.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Since the 
Board is precluded from reaching its own unsubstantiated 
medical conclusions and is instead, bound by the medical 
evidence of record on these matters, further development is 
required.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Board notes that in a letter received in April 
2006, the veteran's attorney indicated that he had not been 
provided with information regarding VA's duty to assist under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, and requested that the relevant information be sent to 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should send the veteran and 
his attorney a corrective VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
currently on appeal per Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
right upper extremity and right buttock 
disabilities since March 2004.  Based on 
his response, the AMC should attempt to 
obtain copies of all such records from 
the identified sources, including all VA 
medical records from VAMC Jackson, MS 
since 2002, and associate them with the 
claims folder.  If any records identified 
by the veteran cannot be obtained, he 
should be so informed and it should be 
documented in the claims folder.  

3.  After obtaining written consent from 
the veteran, the AMC should obtain copies 
of any employment medical records from 
the U.S. Postal Service.  The employer 
should indicate whether the veteran had 
any time lost from gainful employment or 
whether any concessions were made because 
of his right arm/forearm and right 
buttock disabilities.  The reason for his 
retirement should be reported.  

4.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of the SFWs to the right 
arm/forearm (Muscle Groups V, VI, and 
VII); and right buttock (Muscle Group 
XVII), and to determine the nature and 
etiology of any identified neurological 
disability in the right upper extremity.  
The claims folder must be made available 
to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should review 
the service medical records so that the 
extent of any nerve damage caused by the 
shell fragment wounds may be identified.  
All indicated tests should be performed 
and the findings reported in detail.  The 
examiner should provide a response to the 
following:

I.  Is it is at least as likely as 
not that any identified neurological 
problem in the right upper extremity 
is proximately due to, the result 
of, or aggravated by the service-
connected shell fragment injuries to 
the right arm/forearm.  If so, the 
nerve(s) affected, all 
manifestations, and the severity 
thereof should be discussed.  If 
there is peripheral nerve damage 
related to the SFWs, the examiner 
should indicate whether the nerve 
injuries affect entirely different 
functions from the functions 
affected by the service-connected 
Muscle Group injuries.  If there is 
no affected nerve related to the 
service-connected SFW injuries, the 
examiner should disassociate any 
complaints or findings from the SFW 
residuals.  

II.  The examiner should identify 
the manifestations and degree of 
severity of the injuries to Muscle 
Groups V, VI, VII, and XVII. 

In doing so, the examiner should 
discuss all symptoms of muscle 
injury (loss of power, weakness, 
lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination and uncertainty of 
movement) and the severity of same 
in the right upper extremity and 
right buttock, and;   

Indicate whether there is evidence 
of loss of deep fascia or of muscle 
substance or impairment of muscle 
tonus and loss of power or lowered 
threshold of fatigue when compared 
to the sound side.  

III.  Discuss whether the veteran 
has limitation of motion of any 
joint attributable to the SFWs of 
the right upper extremity and right 
buttock.  If so, the actual and 
normal ranges of motion should be 
listed.  

In addition, the examiner should be 
asked to determine whether any joint 
affected by the SFW results in 
weakened movement, excess 
fatigability, or incoordination 
attributable to a service-connected 
disability; and, if feasible, these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss or ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination and,  

The examiner should also be asked to 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when any 
joint affected by the service-
connected disabilities is used 
repeatedly over time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis due to pain 
on use or during flare-ups.  

IV.  Include a detailed description 
of all scars resulting from the SFWs 
and subsequent surgery, whether any 
scars are painful or tender on 
objective demonstration, whether 
they limit function or whether they 
are poorly nourished with repeated 
ulceration.  

V.  The examiner should describe the 
effect of the service-connected 
disabilities on the veteran's 
ability to be gainfully employed.  

The examiner should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's SFW disabilities in accordance 
with the specified criteria.  If the 
examiner is only able to theorize or 
speculate as to the relationship, if any, 
between any identified neurological 
impairment in the right upper extremity 
and the SFWs, this should be so stated.  
A complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have an adverse effect on his claim.  

6.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
disabilities have been provided by the 
examiner and whether the examiner has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2006).  

7.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  This should 
include consideration of whether any 
neurological symptoms in the right upper 
extremity are proximately due to or the 
result of, or aggravated by the SFWs to 
the right arm and forearm.  The 
provisions of Allen v. Brown, 7 Vet. App. 
439 (1995) should be considered.  

The RO should also consider whether 
separate ratings are warranted for any 
residual scars.  See VAOPGCPREC 23-97 and 
Esteban v. Brown, 6 Vet. App. 259 (1994).  
If the benefits sought on appeal remain 
denied, the veteran and his attorney 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


